Title: Benjamin Vaughan to Martha Jefferson Randolph, 23 June 1819
From: Vaughan, Benjamin
To: Randolph, Martha Jefferson


          
            Dear madam,
             Hallowell, June 23, 1819.
          
          I presume to send you the inclosed, the writer of which seems to wish to put the religious party on his side.—A new attack has been made on vaccination by a certain Dr Brown in Scotland; but the sum total of it is, want of candor in argument, & the use of spurious kine pox in practice. Dr Jenner, Dr J. R Coxe, & all of us who use genuine matter, have no seen nothing like constant crops of pustules. I know no failure in resisting the small pox, where the genuine matter has been employed; & the genuine matter is without pustules, generally speaking, unless at the  puncture.
          The packet of Swedish turnip seed was sent, as desired; with a letter from my eldest son Wm Oliver Vaughan.
          My eldest youngest son sailed for England on the 16th May from Charleston; having been detained so long by various circumstances, that in England they have thought him lost or at least missing.
          I trust that the  health of Mr Jefferson is re-established; and that he is able  fully to resume his exercise.—The Edinburgh Review for Octr, 1806, has a Review of Dr Priestley’s memoirs, by Judge Priestle which contains an account of the peculiarity of his memory, from varied occupations, well known to others also, & particularly to myself. I wish Mr Jefferson to  re-peruse it. I can assure him, that I have at one time in my life so forgotten quadratic equations, as to be delighted with the contrivance, when I accidentally met with an example of it. I have had even forgotten the difference between arithmetical & geometrical proportionals. The most ordinary facts in architecture, in painting, in morals, &c, had alike escaped me.—It was necessary, & is still so, to get into my old trains again; & all becomes right.—But I do not therefore set myself down as defective in memory; but only as unable to have every thing present at one & the same time. Certain memories hold a given quantity at a time, & no more: and we discover this more & more, as we advance in years.
          I have but just received my books from Philadelphia; and with them, Cabanis on Catarrh. It shall be returned in due season, with thanks—
          We are to be separated, it seems, from Massachusetts;  and I think the old State is full as anxious to get rid of us, as we are to set up for ourselves. Our people had seemed to forget that they had any governors over them, till certain persons reminded them of it;  the government at Washington alone being really interesting to most of those who are careless about office.—The old bird however is well satisfied to peck us off.
          Professor Cleaveland has confirmed my opinion, that the cases of discolored plaster in buildings  are owing to iron in the lime mixed with the gypsum. He told me, when discoursing on the subject, that he had just received 2 or 3 hhds of lime warm from the kiln, with an evident mixture of iron in them. This becomes therefore a matter of serious examination, when public buildings are to be stuccoed, without or within.  Stucco is the most commodious representative of  stone that we can employ: being so cheap, so easily divisible for carriage, so easily fashioned, so thin in its coat, so susceptible of different colors & surfaces, & so easily repaired when injured. In the case of pillars, we need no joints: and in the interior of the Unitarian church at Baltimore, we find it capable of receiving a beautiful polished polish; while those without, bear  incrustations.
          I hope, my dear madam, when you recollect how averse Mr Jefferson is to receive receiving letters which he may think that he must answer, that you will forgive my putting him at ease on this subject. On the other hand, you will not  suppose that I can flatter myself with any expectation of hearing from you on the subjects of vaccination, agriculture; or architecture; though I acknowledge that it would give me a sensible gratification to hear from any good authority, on that Mr Jefferson had  recovered  his usual state of health. When I  returned from Monticello, I was much mortified  to hear false st accounts of it; and though I had the pleasure of being able to place things upon their true footing, in consequence of what I had seen.
          I beg my respectful remembrances to Mr Jefferson, as also to the young ladies.
          
            I have the honor to be, with high respect, Dear madam, Your faithful humble servt
            Benjn Vaughan
          
        